Case 5:20-cv-00165-TBR Document 1 Filed 10/06/20 Page 1 of 5 PageID #: 1




                      Civil Action No. 5:20-cv-165-TBR




                                                                    FILED
                                                            VANESSA L ARMSTRONG, CLERK

                                                                    10/6/2020
                                                              U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF KENTUCKY
Case 5:20-cv-00165-TBR Document 1 Filed 10/06/20 Page 2 of 5 PageID #: 2
Case 5:20-cv-00165-TBR Document 1 Filed 10/06/20 Page 3 of 5 PageID #: 3
Case 5:20-cv-00165-TBR Document 1 Filed 10/06/20 Page 4 of 5 PageID #: 4
Case 5:20-cv-00165-TBR Document 1 Filed 10/06/20 Page 5 of 5 PageID #: 5
